Name: 93/574/EEC: Commission Decision of 22 October 1993 amending Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  America;  agricultural policy;  trade
 Date Published: 1993-11-09

 Avis juridique important|31993D057493/574/EEC: Commission Decision of 22 October 1993 amending Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community Official Journal L 276 , 09/11/1993 P. 0023 - 0023 Finnish special edition: Chapter 3 Volume 53 P. 0160 Swedish special edition: Chapter 3 Volume 53 P. 0160 COMMISSION DECISION of 22 October 1993 amending Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community(93/574/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and imports from third countries of embryos of domestic animals of the bovine species (1), as last amended by Council Directive 90/425/EEC (2), and in particular Article 8 thereof, Whereas Commission Decision 92/452/EEC (3), as last amended by Decision 93/433/EEC (4), establishes a list of embryo collection teams approved in third countries for the export of embryos of domestic animals of the bovine species to the Community; Whereas the competent authorities of Canada and the United States of America have forwarded amendments to the list of teams approved in their territories; Whereas it is now necessary to amend the list of approved teams as regards Canada and the United States of America; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 (a) In part 1 of the Annex to Decision 92/452/EEC, the following embryo collection team is deleted: 'E71 United Breeders Inc., R.R.5, Guelph, Ontario, N1R 4B6 Dr Ludovit Nechala' (b) In part 3 of the Annex to Decision 92/452/EEC, the following embryo collection team is added: '92PA059 E758 Twin Lakes Genetics, RD1, Box 60B, Enon Valley, PA Dr Richard Byers' Article 2 This Decision is addressed to Member States. Done at Brussels, 22 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 10. 10. 1989, p. 1. (2) OJ No L 224, 18. 8. 1990, p. 29. (3) OJ No L 250, 29. 8. 1992, p. 40. (4) OJ No L 201, 11. 8. 1993, p. 17.